IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0483
                                Filed June 3, 2020


IN THE INTEREST OF C.F., C.H., and C.V.,
Minor Children,

B.F., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Stephanie Forker

Parry, District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      Molly Vakulskas Joly of Vakulskas Law Firm PC, Sioux City, for appellant

mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Theresa Rachel of Fankhauser Rachel, PLC, Sioux City, attorney and

guardian ad litem for minor children.



      Considered by Tabor, P.J., May, J., and Gamble, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                         2


GAMBLE, Senior Judge.

       A mother appeals from the termination of her parental rights to her children,

C.F., C.H., and C.V.1        On appeal, she (1) challenges the statutory ground

authorizing termination, (2) argues termination is not in the children’s best

interests, and (3) claims the juvenile court erred in denying her additional time to

work toward reunification.

I. Statement of the Facts

       This family came to the attention of the Iowa Department of Human Services

(DHS) in August 2017 when C.H. tested positive for methamphetamine at birth.

The juvenile court issued an order removing C.V. and C.H. from their mother’s

care. But the mother absconded with the children for several months. DHS located

the mother when she entered substance-abuse treatment and removed the

children from her care.      C.H. and C.V. tested positive for methamphetamine

following removal.

       Following discharge from substance-abuse treatment, the mother

participated in services. And the children returned to the mother for a trial home

placement in June 2018. In August, the juvenile court returned care, custody, and

control of C.H. and C.V. to the mother subject to supervision by DHS.

       But in February 2019, the mother gave birth to C.F., who tested positive for

methamphetamine and amphetamines. And in August, DHS removed all three

children from the mother’s care following allegations she was using

methamphetamine while caring for them. The mother subsequently tested positive


1Each of the children’s father’s parental rights were terminated. No father appeals
so our opinion and recitation of relevant facts only relate to the mother.
                                         3


for methamphetamine. All three children tested positive for methamphetamine

following removal, and C.F. also tested positive for amphetamines. The juvenile

court placed the children in DHS’s custody, care, and control.

       The mother completed inpatient substance-abuse treatment in October.

However, she used methamphetamine the day after she was discharged. She

again tested positive for methamphetamine at outpatient group therapy in

November. As a result, she was discharged from outpatient treatment. Following

discharge from the outpatient program, the mother moved to a halfway house but

was kicked out for using methamphetamine.

       In January 2020, the juvenile court held a termination hearing. The mother

testified that she last used methamphetamine in November 2019.            And she

conceded she had not received any substance-abuse treatment since she left the

halfway house. She also professed that she wanted to change her life but opined,

“It’s just too late now.”   Yet she requested additional time to work toward

reunification.

       Following the hearing, the juvenile court terminated the mother’s parental

rights. She now appeals.

II. Scope and Standard of Review

       We review termination proceedings de novo. In re P.L., 778 N.W.2d 33, 40

(Iowa 2010). “We give weight to the factual determinations of the juvenile court

but we are not bound by them. Grounds for termination must be proven by clear

and convincing evidence.     Our primary concern is the best interests of the

child[ren].” In re J.E., 723 N.W.2d 793, 798 (Iowa 2006) (citations omitted).
                                           4


         We use a three-step process to review the termination of a parent’s rights.

In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). First, we determine whether a

ground for termination under Iowa Code section 232.116(1) (2019) has been

established. See id. at 472–73. If a ground for termination has been established,

then we consider “whether the best-interest framework as laid out in section

232.116(2) supports the termination of parental rights.” Id. at 473 (citation

omitted). Then we consider “whether any exceptions in section 232.116(3) apply

to preclude termination of parental rights.” Id. (quoting In re M.W., 876 N.W.2d
212, 220 (Iowa 2016)). Finally, we consider any additional claims brought by the

parent. In re K.M., No. 19-1637, 2020 WL 110408, at *1 (Iowa Ct. App. Jan. 9,

2020).

III. Discussion

         A. Statutory Grounds

         The mother challenges the sufficiency of the evidence supporting the

statutory ground authorizing termination.       The juvenile court terminated the

mother’s rights pursuant to Iowa Code section 232.116(1)(l). Section 232.116(1)(l)

authorizes termination of a parent’s parental rights when:

                (1) The child has been adjudicated a child in need of
         assistance pursuant to section 232.96 and custody has been
         transferred from the child’s parents for placement pursuant to section
         232.102.
                (2) The parent has a severe substance-related disorder and
         presents a danger to self or others as evidenced by prior acts.
                (3) There is clear and convincing evidence that the parent’s
         prognosis indicates that the child will not be able to be returned to
         the custody of the parent within a reasonable period of time
         considering the child’s age and need for a permanent home.
                                          5

       We find each element of paragraph (l) satisfied.          The children were

adjudicated as children in need of assistance and custody was transferred from

the mother to DHS.

       The mother suffers from “F15.20—other or unspecified stimulant use

disorder, severe”—a severe substance-related disorder.             See Iowa Code

§ 125.2(15) (“‘Substance-related disorder’ means a diagnosable substance abuse

disorder of sufficient duration to meet diagnostic criteria specified within the most

current diagnostic and statistical manual of mental disorders published by the

American psychiatric association that results in functional impairment.[2]”); see also

In re G.B., No. 14-1516, 2014 WL 6682456, at *3 (Iowa Ct. App. Nov. 26, 2014)

(recognizing paragraph (l) “requires consideration of diagnostic criteria from the

DSM-5”).    Because the children have tested positive for methamphetamine

multiple times, we find the mother’s substance-related disorder presents a danger

to the children as evidenced by prior acts.

       The mother’s prognosis indicates the children will not be able to return to

her care within a reasonable time given their young ages and need for

permanency.     The mother continues to abuse methamphetamine outside of

controlled environments. She used methamphetamine the day after she was

released from inpatient treatment. She was kicked out of a halfway house shortly



2The  mother received a F15.20 classification, a recognized classification by the
American Psychiatric Association. See American Psychiatric Association, DSM-5
Diagnoses and New ICD-10-CM Codes 2, https://www.google.com/url?sa=t&rct=j
&q=&esrc=s&source=web&cd=3&ved=2ahUKEwjm0LiNvY7pAhVHV80KHQOMC
pAQFjACegQICBAB&url=https%3A%2F%2Fwww.psychiatry.org%2FFile%2520L
ibrary%2FPsychiatrists%2FPractice%2FDSM%2FICD10-Changes-Listed-by-
DSM5-October-2017.pdf&usg=AOvVaw0JrnpahUM8-vsQVM8ezgnk.
                                          6


thereafter for using methamphetamine. She admits to lying in order to protect her

drug use. She went so far as to falsify documentation indicating she was attending

Narcotics Anonymous and Alcoholics Anonymous when she was not. And she

has come to visitations with her children while under the influence of

methamphetamine.

       The mother touts her recent employment, savings efforts to obtain future

housing, efforts to obtain a driver’s license, and “major breakthrough regarding her

addiction and history of lying” as evidence that her prognosis is good. But we do

not believe any of these circumstances meaningfully impact the mother’s

prognosis. Critically, the mother is not engaged in substance-abuse treatment or

mental-health services.     She claims to be on step four of a twelve-step

rehabilitation program, but she could not verify her attendance at meetings and her

claimed sponsor did not appear at the hearing to corroborate her participation. In

the absence of substance-abuse and mental-health treatment, we cannot

determine her prognosis is on an upward trajectory. Instead, we anticipate the

mother will continue to struggle with her severe substance-related disorder,

rendering her unable to parent for the foreseeable future. Cf. In re C.B., 611
N.W.2d 489, 495 (Iowa 2000) (recognizing a parent’s limited progress on the eve

of termination is not sufficient to assure the court that the reasons necessitating

removal have been abated or will abate in the near future).

       For these reasons, we find the State established grounds for termination

under section 232.116(1)(l). The first step in our analysis is satisfied.
                                         7


       B. Best Interests

       Next, we consider whether termination is in the children’s best interests. In

considering the best interests of children, we “give primary consideration to the

child[ren]’s safety, to the best placement for furthering the long-term nurturing and

growth of the child[ren], and to the physical, mental, and emotional condition and

needs of the child[ren].” P.L., 778 N.W.2d at 40 (quoting Iowa Code § 232.116(2)).

“It is well-settled law that we cannot deprive [children] of permanency after the

State has proved a ground for termination under section 232.116(1) by hoping

someday a parent will learn to be a parent and be able to provide a stable home

for the child[ren].” Id. at 41.

       We conclude termination is in the children’s best interests. When the

children were in the mother’s care they were ill-kempt and dirty—one had head

lice, and the mother did not have enough diapers for the children. The mother was

also under the influence of methamphetamine while caring for the children. See,

e.g., In re J.P., No. 19-1633, 2020 WL 110425, at *2 (Iowa Ct. App. Jan. 9, 2020)

(“A parent’s methamphetamine use, in itself, creates a dangerous environment for

children.” (citing In re J.S., 846 N.W.2d 36, 37 (Iowa 2014))). Given the mother’s

history of providing inadequate care and supervision, we believe the mother

presents a safety risk to the children. See In re C.K., 558 N.W.2d 170, 172 (Iowa

1997) (looking to a parent’s “past performance because it may indicate the quality

of care the parent is capable of providing in the future” when determining if

termination is in the child’s best interest).    Because the children’s safety is

paramount, termination is necessary. See J.E., 723 N.W.2d at 802 (Cady, J.,
                                           8


concurring specially) (describing safety as a defining element of the best-interest

analysis).

       Accordingly, the second step of our review is complete, and we conclude

termination is in the children’s best interests.

       C. Exceptions

       We complete our three-step analysis by considering if section 232.116(3)

should be applied to preclude termination. “[T]he parent resisting termination

bears the burden to establish an exception to termination” under section

232.116(3). See A.S., 906 N.W.2d at 476. Even if the parent proves an exception,

we are not required to apply the exception. In re A.M., 843 N.W.2d 100, 113 (Iowa

2014). We exercise our discretion, “based on the unique circumstances of each

case and the best interests of the child[ren],” to determine whether the parent-child

relationships should be saved. Id. (citation omitted).

       The mother points to section 232.116(3)(c) to avoid termination. Section

232.116(3)(c) permits the court to forgo termination when “[t]here is clear and

convincing evidence that the termination would be detrimental to the child[ren] at

the time due to the closeness of the parent-child relationship[s].” The mother has

failed to demonstrate the parent-child bonds between herself and the children are

strong enough to overcome our safety concerns. See In re A.F., No. 19-1668,

2020 WL 569643, at *2 (Iowa Ct. App. Feb. 5, 2020).

       Therefore, on the third step of our review, we conclude no exception in

section 232.116(3) applies to preclude termination of the mother’s parental rights.
                                         9


       D. Additional Time

       Finally, we address the mother’s request for additional time to work toward

reunification. The juvenile court may defer termination for a period of six months

if it is able to “enumerate the specific factors, conditions, or expected behavioral

changes which comprise the basis for the determination that the need for removal

of the child[ren] from the child[ren]’s home will no longer exist at the end of the

additional six-month period.” Iowa Code § 232.104(2)(b). But we cannot identify

any specific changes that will occur within six months. Moreover, DHS has been

involved with this family for several years. Over this time, the mother has made

no real progress. So “we see no reason to believe any lasting and material change

would occur in six months’ time.” In re S.G., No. 19-1876, 2020 WL 2065946, at

*2 (Iowa Ct. App. Apr. 29, 2019). The juvenile court properly denied the mother’s

request for additional time to work toward reunification.

       AFFIRMED.